Citation Nr: 0410552	
Decision Date: 04/23/04    Archive Date: 04/30/04

DOCKET NO.  03-20 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for erectile dysfunction.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The appellant served on active duty from January 1974 to January 
1977 and May 1977 to July 1981.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a March 2002 rating decision of the Jackson, 
Mississippi Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The appellant testified at a RO hearing in December 2002.  The 
transcript is of record.


REMAND

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. 
(West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  VA 
has a duty to notify the appellant of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102 
and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 
3.159, clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  VA also 
has a duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2003).

VA treatment records dated from January 2002 to May 2003 indicate 
that the appellant receives regular treatment and medication for 
erectile dysfunction at the VA medical facility in Jackson, 
Mississippi.  He asserts that his erectile dysfunction is a result 
of a circumcision obtained in service in November 1975.  A January 
2002 VA treatment record suggests that the appellant's psychiatric 
medications, Quetiapine and Paxil, may be the cause of his 
erectile dysfunction.  

The veteran has not been afforded a VA examination to assess the 
etiology of the appellant's erectile dysfunction, if present.  The 
fulfillment of the duty to assist requires a thorough and 
contemporaneous medical examination that considers prior medical 
examinations and treatment in order to conduct a complete 
evaluation of the appellant's claim.  38 C.F.R. § 4.2 (2003).  
Where further evidence, or clarification of the evidence, is 
needed for proper appellate decision-making, a remand to the RO is 
required.  38 C.F.R. § 19.9(a)(1) (2003).  

Accordingly, this case is REMANDED to the RO for the following 
action:

1.  The RO must review the claims file and ensure that all 
notification and development action required by the VCAA are fully 
complied with and satisfied.  See 38 U.S.C.A. §§ 5102, 5103 and 
5103A (West 2002); 38 C.F.R. § 3.159 (2003).  Particularly, the RO 
must notify the appellant of the applicable provisions of the 
VCAA, including what evidence is needed to support his claim, what 
evidence VA will develop, and what evidence the appellant must 
furnish.  

2.  The RO should obtain any treatment records from the VA medical 
facility in Jackson, Mississippi dated from May 2003 to the 
present.

3.  The appellant should be afforded a VA examination to determine 
the etiology of any erectile dysfunction.  The examiner should 
review the claims folder, including all prescribed medications, 
prior to the examination.  The examiner is specifically requested 
to provide an opinion as to whether the appellant's current 
erectile dysfunction is more likely, less likely, or at least as 
likely as not to be related to his circumcision in service.  The 
examiner should also comment on any effect that the appellant's 
prescribed medications have on his erectile dysfunction.  The 
examiner should be asked to provide a complete rationale for all 
his or her opinions and conclusions in the examination report.  

3.  The RO should then review the record, including any additional 
VA treatment records and the new VA examination report.  If the 
benefit sought on appeal remains denied, the appellant and his 
representative should be furnished a supplemental statement of the 
case and given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of this 
case.  No action is required of the appellant until he is notified 
by the RO.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



